Name: 94/516/EC: Commission Decision of 27 July 1994 amending the boundaries of the less-favoured areas in Greece within the meaning of Council Directive 75/268/EEC (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  agricultural policy
 Date Published: 1994-08-10

 Avis juridique important|31994D051694/516/EC: Commission Decision of 27 July 1994 amending the boundaries of the less-favoured areas in Greece within the meaning of Council Directive 75/268/EEC (Only the Greek text is authentic) Official Journal L 207 , 10/08/1994 P. 0033 - 0034COMMISSION DECISION of 27 July 1994 amending the boundaries of the less-favoured areas in Greece within the meaning of Council Directive 75/268/EEC (Only the Greek text is authentic) (94/516/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming in certain less-favoured areas (1), as last amended by Regulation (EEC) No 797/85 (2), and in particular Article 2 (3) thereof, Whereas Council Directive 81/645/EEC (3), as last amended by Directive 93/66/EEC (4), lays down the areas in Greece which qualify as less-favoured areas within the meaning of Article 3 (3), (4) and (5) of Directive 75/268/EEC; Whereas the Greek Government has communicated to the Commission, in accordance with Article 2 (1) of Directive 75/268/EEC, the new areas eligible for inclusion in the Community list of less-favoured farming areas and information concerning the characteristics of those areas; whereas, furthermore, the existing special aid system in the less-favoured areas will be extended to the new areas; Whereas, as the aforementioned communication indicates, one area complies with the criteria and figures in Directive 81/645/EEC for determining the areas concerned within the meaning of Article 3 (5) of Directive 75/268/EEC; whereas as a result, the aforementioned area should be included in the Community list of less-favoured areas within the meaning of Article 3 (5) of Directive 75/268/EEC; Whereas the combined surface area of the areas in question does not exceed 4 % of the surface area of the Member State concerned; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agriculture and Rural Development, HAS ADOPTED THIS DECISION: Article 1 The Community list of less-favoured areas in Greece given in the Annex to Directive 81/645/EEC is hereby supplemented by the list given in the Annex to this Decision. Article 2 This Directive is addressed to the Hellenic Republic. Done at Brussels, 27 July 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 128, 19. 5. 1975, p. 1. (2) OJ No L 93, 30. 3. 1985, p. 1. (3) OJ No L 238, 24. 8. 1981, p. 1. (4) OJ No L 184, 27. 7. 1993, p. 36. ANNEX LESS-FAVOURED AREAS WITHIN THE MEANING OF ARTICLE 3 (5) OF DIRECTIVE 75/268/EEC "" ID="1">Makedonia> ID="2">Kastoria> ID="3">Maniaki> ID="4">630> ID="5">560> ID="6">Border area (1)()"" > (1)() Classified as constituting 'homogeneous border farming areas'.